Case 2:20-cv-04088-ODW-PVC Document 10 Filed 09/03/20 Page 1 of 1 Page ID #:193



   1
   2
   3
   4
   5
   6
   7
   8                            UNITED STATES DISTRICT COURT
   9                          CENTRAL DISTRICT OF CALIFORNIA
  10
  11   ROBERT LEE JENKINS, JR.,                     Case No. CV 20-4088 ODW (PVC)
  12                         Petitioner,
                                                                 JUDGMENT
  13          v.
  14   C/O DRAKE,
  15                         Respondent.
  16
  17          Pursuant to the Court’s Order Accepting Findings, Conclusions and
  18   Recommendations of United States Magistrate Judge, Pedro Castillo.
  19          IT IS HEREBY ADJUDGED that the above-captioned action is dismissed without
  20   prejudice for lack of jurisdiction.
  21
  22   DATED: September 3, 2020
  23
  24
                                                   OTIS D. WRIGHT, II
  25                                               UNITED STATES DISTRICT JUDGE
  26
  27
  28
